IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

DELTA DIVISION
VICTOR HURNS PETITIONER
v. No. 2297CV26-D-B
JAMES V. ANDERSON, ET AL. ' RESPONDENTS

ORDER CONSTRUING MOTION AS SECOND OR SUCCESSIVE
PETITION; TRANSFERRING CASE TO THE
FIFTH CIRCUIT COURT OF APPEALS
This matter comes before the court on the motion by the petitioner for relief from
judgment, which the court Will construe as a second or successive petition for a writ of habeas
corpus. Victor Hums was convicted for murder on J urie l, 1990. On February 11, 1997, Hums
filed a petition for a writ of habeas corpus under 28 U.S.C. § 2254, and this court denied the
petition on January 15, 1998. Hurns has since filed numerous requests to reopen the case - and
has now filed a motion seeking relief from the court’s February l 1, 2015, order [64] denying two
motions [62], [63] to alter judgment Though Mr. Hurns has layered his request behind motions
to alter judgment, in substance, the instant request operates as a third motion for relief from
judgment under Fed. R. Civ. P. 60(b) - in Which he sets forth substantive claims for habeas corpus
relief. 'l`he court must construe such a motion as a second or successive petition for a writ of
habeas corpus. See Gonzalez v. Crosby, 545 U.S. 524, 532-532, 125 S.Ct. 2641 (2005). The
Antiterrorism and Effective Death Penalty Act requires that, before a district court files a second or
successive petition for a writ of habeas corpus, “the applicant shall move in the appropriate court
of appeals for an order authorizing the district court to consider the application.” 28 U.S.C. §

2244(b)(3)(A).

The petitioner has not obtained such an order. Rather than dismissing the petition on this
basis, the Fifth Circuit permits district courts to transfer the petition for consideration pursuant to
28 U.S.C. § 2244(a) and (b)(3)(C). See fn re Epps, 127 F.3d 364, 365 (5“‘ Cir. 1997). Therefore,
in the interest of justice and judicial economy, it is ORDERED:

l) That this petition will be transferred to the Fifth Circuit Court of Appeals for the
petitioner to seek leave to file this successive § 2254 petition;

2) That the Clerk of Court is DIRECTED to TRANSFER this petition and the entire
record to the Fifth Circuit Court of Appeals in accordance with 28 U.S.C. § 2244(a) and (b)(3)(c),
and In re Epps, 127 F.3d at 365; and

3) This case is CLOSED. /& 2

SO ORDERED, this, the _ day of December, 2018.

245 /J Sa>~@¢§-»

SENIOR JUDGE

 

